           Case 3:20-cv-01913-BR                   Document 17   Filed 04/07/21   Page 1 of 3




Linda J, Larkin, OSB# 792954
E-mail: lln,J,j_ijL'!.2i;TI1J.r;ttl1,,rtrllil!lS;QIB
BENNETT HARTMAN, LLP
210 SW Morrison Street, Suite 500
Portland, OR 97204-3149
Telephone: 503-227-4600
Facsimile: 503-248-6800
Attorney for All Plaintiffs




                               IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF OREGON

                                               PORTLAND DIVISION




   TIMOTHY J, GAUTHIER AND GARTH                                          Civil No. 3:20-cv-001913-BR
   BACHMAN, TRUSTEES OF THE OREGON AND
   SOUTHWEST WASHINGTON NECA-IBEW
   ELECTRICAL WORKERS AUDIT COMMITTEE,
                                                                           PARTIAL SATISFACTION
                       Plaintiffs,
                                                                                   OF JUDGMENT
             vs,

   VITRO ELECTRIC, LLC,

   Defendant.




PARTIAL SATISFACTION OF JUDGMENT                                                  PAGE 1 of3
       Case 3:20-cv-01913-BR                      Document 17     Filed 04/07/21     Page 2 of 3




      I hereby acknowledge receipt of payment of $73,816.33 towards the General

Judgment by Default, entered January 20, 2021. I authorize the clerk of said court to

enter partial satisfaction of the judgment entered in the above-entitled matter.

      Dated t h i s ~ day of April, 2021.




                                                       llr'lda«f benncttb.artrnan.corn
                                                              1



                                                       Attorney for Plaintiffs

STATE OF OREGON                       )
                                      ) ss.
County of Multnomah                   )


       On the ± . a y of April, 2021 personally appeared the above-named Linda J.

Larkin, and acknowledged that she signed the foregoing Partial Satisfaction as her

voluntary act and deed.


                                                       Notary Public fo



                      OFflCIA~ $TAMP
                  AMY JOY MATHIS
          ·, •   tlOTIIAY PU8~1C·OREG0N
          .'      COMMISSION NO- 982010
            MY COMMISSION EXPIRES OECEM5ER 11, 2022




PARTIAL SATISFACTION OF JUDGMENT                                                         PAGE2of3
       Case 3:20-cv-01913-BR     Document 17     Filed 04/07/21   Page 3 of 3




                            CERTIFICATE OF SERVICE
      I hereby certify that I served the foregoing PARTIAL SATISFACTION on:

            John Vitro, Managing Member for
            Vitro Electric, LLC
            18489 S. Ferguson Road
            Oregon City, OR 97045
                           Defendant

by the following indicated method or methods:

         1111by mailing a copy thereof :in a sealed, first-class postage-paid envelope,
         addressed to the party(ies) listed above, and deposited with the United States
         Postal Service at Portland, Oregon, on the date set forth below.

      Dated ~ y of April, 2020.



                                 /s/Linda T. Larkin
                                Linda J. Larkin, OSB No. 792954
                                Und a((oben netthartn1 dn.corn
                                Attorney for Plaintiffs
                                Phone: (503) 227-4600




PARTIAL SATISFACTION OF JUDGMENT                                   PAGE3of3
